DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office correspondence is in response to the amendment filed on October 5, 2021. Claims 1, 8, and 14 are amended. Claims 6, 13, and 19 are canceled. Examiner withdraws the double patenting rejection as a Terminal Disclaimer was filed and approved on 02/11/2022.
Claims 1-5, 7-12, 14-18, and 20 are pending.
Response to Arguments
Applicant's arguments filed on 10/05/2021 regarding 35 USC 103(a) type rejections for claims 1-5, 7-12, 14-18, and 20 have been fully considered, and found persuasive. Therefore, previous 35 USC 103(a) type rejections are withdrawn.
REASONS FOR ALLOWANCE
Claims 1-5, 7-12, 14-18, and 20 are allowed.  
The prior art of record, Pope ‘761, and Narsude ‘486, fail to teach or fairly suggest, the limitation of an application thread that references a socket descriptor, wherein the application thread includes the information to perform a service request; accessing, by the one or more computer processors, a concurrent hash map based on the referenced socket descriptor; accessing, by the one or more computer processors, the second level hash map based on the referenced socket descriptor within the accessed concurrent hash map; responsive to determining the network protocol is not specified, determining, by the one or more computer processors, whether a switching policy is set; wherein the switching policy includes criteria specifying when 
After thoroughly reviewing the related prior art, the application has been deemed allowable because of the limitation of an application thread that references a socket descriptor, wherein the application thread includes the information to perform a service request; accessing, by the one or more computer processors, a concurrent hash map based on the referenced socket descriptor; accessing, by the one or more computer processors, the second level hash map based on the referenced socket descriptor within the accessed concurrent hash map; responsive to determining the network protocol is not specified, determining, by the one or more computer processors, whether a switching policy is set; wherein the switching policy includes criteria specifying when to change the network protocol including one or more of: a user data transfer policy, adaptive application level transfer patterns, and a second network protocol to switch to; responsive to determining the switching policy is set, determining, by the one or more computer processors, to change the network protocol based on switching; and switching, by the one or more computer processors, to a supported protocol and connection state within the accessed second level hash map to complete the service request, as recited in the specific manner and combinations recited within the claims. Upon an extensive search and review, the specified limitation or provided language for the specified limitations is not discloses by prior arts.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
CORRESPONDANCE INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZANA B HUQ whose telephone number is (571)270-3223. The examiner can normally be reached Monday - Friday: 8:30-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel L Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARZANA B HUQ/Primary Examiner, Art Unit 2455